DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/264215 and claims 1 and 16 of copending Application No. 17/258689. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of the present invention are fully encompassed by the listed claims of the copending Applications. Claims 2-3 are rejetd as being dependent on claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrit et al. (20140319970 – “Sherrit”).
Sherrit discloses a nozzle, comprising:
Re claim 1:
a body 30 having an inlet 32, an outlet 34, and a fluid conveying passage therebetween (i.e., fig. 1), the passage having a longitudinal axis extending in a direction from the inlet to the outlet; 
wherein, the passage comprises:
a converging region (above10) for receiving fluids from the inlet, 
the converging region comprising a gradually reducing cross-sectional area along the axis; 
the converging region terminating at a throat 10 defining a region of minimal cross- sectional area along the axis; and, 

Re claim 2, the throat 10 is located closer to the inlet 32 than the outlet 34 (i.e., fig. 1).  
Re claim 3, the angle of convergence of the converging region (above 10) is equal to or less than about 5 degrees (i.e., fig. 1) with respect to the longitudinal axis.  
Sherrit discloses an apparatus, comprising:
Re claim 4:
a pipe segment having at least one port along its length (i.e., abstract, “a harvester pipe includes a flow inlet that receives flow from a primary pipe” and pgh. 43, pipe 510); 
at least one inflow control nozzle 40/30 (i.e., fig. 1) located on the exterior of the pipe (i.e., the primary pipe) and adjacent one of the at least one port; and, a means for locating the nozzle (i.e., pgh. 43, “nozzles and/or flow cavities or constrictors 40 (hereinafter referred to interchangeably as "nozzle(s)," "flow cavities," "constrictor(s)," and/or "constriction section(s)," 40) along a pipe 510 or pipe sleeve or casing 520) on the pipe adjacent the port (i.e., pgh. 43; wherein the nozzle comprises:
a body 30 having an inlet 32, an outlet 34, and a fluid conveying passage therebetween (i.e., fig. 1), the passage having a longitudinal axis extending in a direction from the inlet to the outlet; 
the passage comprises:

the converging region terminating at a throat 10 defining a region of minimal cross- sectional area along the axis; and, 15Docket No.: 10077/00208 1 065774-000008
a diverging region below 10, for conveying fluids from the throat to the outlet, the diverging region comprising a gradually increasing cross-sectional area (i.e., fig. 1) along the axis.  
Sherrit discloses a method, comprising:
Re claim 5:
providing a nozzle 40/30 (i.e., pgh. 78) adjacent a port on a section of production tubing 510 (i.e. pgh. 43, fig. 2, formation fluid flows through sand screen and to surface thorough pipe 510 ) for use in producing hydrocarbons from the reservoir (the formation), the nozzle 40/30 having an inlet 32 for receiving fluids (see FLOW IN arrow, i.e., fig. 1) from the reservoir and an outlet (see FLOW OUT arrow) for conveying the fluids into the production tubing, the nozzle further having a passageway with a converging region (above 10, i.e., fig. 1) having a gradually reducing cross-sectional area for receiving fluids from the inlet, a throat 10 defining a region of minimal cross-sectional area, and a diverging region (below 10) of gradually increasing cross-sectional area for providing fluids to the outlet; 
flowing the fluids through the converging region, through the throat, and through the diverging region (i.e., fig. 1, FLOW IN - FLOW OUT) without flashing the at least solvent (i.e., fig. 2,  It is formation fluid (fluid flowing through the screen not a solvent assisted process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676